Citation Nr: 9912352	
Decision Date: 05/05/99    Archive Date: 05/12/99

DOCKET NO.  97-17 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fracture of the right great toe and residuals of fractures of 
the right and left ankles.

2.  Entitlement to an increased evaluation for gouty 
arthritis, rated 10 percent disabling, and to increased 
(compensable) evaluations for residuals of a left inguinal 
hernia, bilateral hearing loss and scar of the right middle 
finger.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to May 
1971 and from May 1976 to October 1995.  The certified issues 
on appeal are those set forth on page one of this remand.


REMAND

The record reflects that in a May 1996 rating action the 
Department of Veterans Affairs (VA) regional office granted 
service connection for hypertension and gouty arthritis with 
left knee and left foot problems, each rated 10 percent 
disabling.  Service connection was also established for 
residuals of a left inguinal herniorrhaphy, bilateral hearing 
loss and scar of the right middle finger, each rated 
noncompensable.  Service connection was denied for 
glomerulonephropathy, residuals of a fracture of the right 
great toe, residuals of fractures of the right and left 
ankles and residuals of exposure to Agent Orange.  In 
February 1997, the veteran submitted a notice of disagreement 
with the decisions.  In March 1997, he was sent a statement 
of the case and in April 1997 the veteran submitted a 
substantive appeal; however, he only referred to establishing 
service connection for glomerulonephropathy with low back 
pain.

In a May 1997 rating action, service connection was 
established for glomerulonephropathy with hypertension and 
low back pain and the condition was evaluated as 30 percent 
disabling.  The evaluations for the remaining service-
connected conditions were confirmed and continued and the 
denials of service connection for the right great toe 
fracture residuals, bilateral ankle fracture residuals and 
exposure to Agent Orange were confirmed and continued.  The 
veteran was asked whether he wished to withdraw his appeal 
and was informed that if he did not respond his appeal would 
be certified to the Board of Veterans' Appeals (Board).  In 
May 1998, the veteran withdrew his appeal for service 
connection for residuals of exposure to Agent Orange.

The record does not indicate that the veteran submitted a 
notice of disagreement following the May 1997 rating action 
and the VA Form 646 submitted by his representative in 
February 1998 did not contain any contentions regarding any 
of the disabilities.  In a May 1998 statement by the 
veteran's representative it was indicated that there did not 
appear to be any reason for the appeal since the only appeal 
from the veteran was his substantive appeal in April 1997 
which only pertained to the issue of service connection for 
glomerulonephropathy with a low back condition that had been 
denied in the May 1996 rating action.  It was noted that 
service connection was granted for that condition in the May 
1997 rating action and that there had been no request from 
the veteran to pursue a claim for an increased rating for 
that condition.

As matters now stand, it does not appear that the veteran has 
timely appealed from the actions taken with regard to any of 
the issues certified on appeal.  The Board cannot assume 
jurisdiction of the certified issues since the U.S. Court of 
Appeals for Veterans Claims (Court) has held that subject 
matter jurisdiction cannot be conferred by the acquiescence 
of the parties.  Noll v. Brown, 5 Vet. App. 80, 82 (1993).  
The Court has held that a prerequisite for the Court's 
jurisdiction over an appeal is that a valid notice of 
disagreement be filed within one year from the date of 
mailing of notice of the result of initial review and 
determination by the regional office in accordance with 38 
U.S.C.A. 7105(b)(1).  Cates v. Brown, 5 Vet. App. 399, 400 
(1993).

The Board is contemplating a dismissal of the issues 
certified on appeal; however, the Board notes that in the 
case of Marsh v. West, 11 Vet. App. 468 (1998), the Court 
held that the Board could not address the question of 
timeliness of a veteran's notice of disagreement without 
first according him an opportunity to submit evidence or 
argument on that question.  Accordingly, under the 
circumstances, the case is REMANDED to the regional office 
for the following action:

1.  The regional office should contact 
the veteran and ask him to submit a 
statement regarding which, if any, of the 
certified issues he considers as having 
been timely appealed, with justification 
as to the specific document he considers 
to represent a notice of disagreement 
with any of the certified issues.

2.  The veteran's claim should then be 
reviewed by the regional office.  In 
particular, a determination should be 
made as to the timeliness of appeal of 
any of the certified issues.  If it is 
determined that an appeal regarding any 
of the matters is timely and if the 
determination regarding any such issues 
remains adverse to the veteran, he and 
his representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.  If a determination is made that 
the appeal regarding any of the issues is 
not timely, that decision would be 
subject to appeal, provided the veteran 
files a notice of disagreement.  If he 
does so, a statement of the case on the 
question of timeliness of appeal should 
be sent to him and if he submits a 
substantive appeal, that issue should be 
sent to the Board for appellate 
consideration.  With regard to the 
timeliness question, the regional office 
should consider the provisions of 38 
U.S.C.A. § 7105(b) discussed above as 
well as the provisions of 38 
C.F.R.§§ 19.25, 19.26, 19.29, 19.30, 
19.34, 20.200, 20.201, 20.202, and 
20.302.

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he records further notice.


The purposes of this REMAND are to obtain clarifying 
information and also to ensure that the requirements of due 
process of law are satisfied.  The Board intimates no opinion 
as to the disposition warranted in this case pending 
completion of the requested action.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




